 

 

Exhibit 10.8

 

ARGONAUT INSURANCE COMPANY
GENERAL INDEMNITY AGREEMENT

 

This General Indemnity Agreement (hereinafter “Agreement”) is made and entered
into by the undersigned, hereinafter referred to individually and/or
collectively, as “Indemnitors”, for the benefit of Argonaut Insurance Company,
with its principal offices at 10101 Reunion Place, Suite 500, San Antonio, TX
78216, and for itself, its subsidiaries, affiliates, parents, co-sureties,
fronting companies and/or reinsurers and their successors and assigns, whether
in existence now or formed hereafter, individually and collectively, as
“Surety”, for the purpose of indemnifying the Surety for any Bonds (as
hereinafter defined) from any and all Losses (as hereinafter defined).

 

Definitions

 

The term “Bond(s)” shall mean any and all bonds including but not limited to
surety bonds, undertakings, guarantees, or any contractual obligations,
previously or hereafter executed, issued, procured, or undertaken by the Surety,
whether directly or as a result of any asset purchase, merger, acquisition, or
similar transaction, and any renewals or extensions thereof issued by Surety, or
issued by another at the request of Surety, on behalf of Indemnitors, whether
issued prior to or subsequent to the effective date of this Agreement.

 

The term “Indemnitors” shall mean an individual, corporation, partnership,
Limited Liability Company (hereinafter called LLC), Limited Liability
Partnership (hereinafter called LLP), joint venture, trust, estate or other
legal entity, whether individually or jointly with others, who sign this
Agreement or whose authorized representatives sign this Agreement or any other
agreement that incorporates by reference the terms of this Agreement, whether
the Indemnitors are individuals or entities, as well as any and all affiliates,
specifically including, without limitation, all wholly or partially owned
subsidiaries, divisions or affiliates, and all partnerships, ventures or
co-ventures in which any of the Indemnitors or any wholly or partially owned
subsidiary, division or affiliate has an interest or participation, whether now
existing or which may hereafter be created or acquired. The Indemnitors warrant
and represent that they have a material and beneficial interest in Surety’s
issuance of Bonds on behalf of the Indemnitors, and acknowledge that Surety
would not issue such Bonds without each Indemnitor’s agreement to reimburse
Surety for all Losses arising under the Bonds.

 

The term “Losses” shall mean any and all sums (a.) paid by Surety to claimants
under the Bonds, (b.) sums required to be paid to claimants by Surety but not
yet, in fact, paid by Surety, by reason of execution of such Bonds, (c.) all
costs and expenses incurred in connection with investigating, paying or
litigating any claim, including but not limited to legal fees and expenses,
technical and expert witness fees and expenses and (d.) all costs and expenses
incurred in connection with enforcing the obligations of the Indemnitors under
this Agreement including, but not limited to interest, legal fees and expenses
and (e.) all accrued and unpaid premiums owing to Surety for the issuance,
continuation or renewal of any Bonds and (f.) all other amounts payable to
Surety according to the terms and conditions of this Agreement.

 

As an inducement to the Surety and in consideration of the Surety’s execution or
procurement of the Bond(s), the Surety’s refraining from canceling one or more
Bond(s), and/or the Surety’s assumption of one or more Bond(s) and for other
good and valuable consideration, the receipt and sufficiency of which the
Indemnitors hereby acknowledge, the Indemnitors hereby agree, for themselves,
successors, and assigns, jointly and severally, as follows:

 

1.To pay all initial and renewal premiums for each Bond, as they fall due, until
Surety has been provided with competent legal evidence, in its sole discretion,
that the Surety has been fully released of liability under such Bond.

 

2.Indemnity. To indemnify, hold harmless and exonerate Surety from and against
any and all Losses, as well as any other reasonable expense that the Surety may
incur or sustain as a result of or in connection with the furnishing, execution,
renewal, continuation, or substitution of any Bond(s). Expenses include, but are
not limited to: (a) the cost incurred by reason of making an independent
investigation in connection with any Bond(s) or this Agreement; (b) the cost of
procuring or attempting to procure the Surety’s release from liability or a
settlement under any Bond(s) upon or in anticipation of Losses, including the
defense of any action brought in connection therewith; and (c) the cost incurred
in bringing suit to enforce this Agreement against any of the Indemnitors.
Payments of amounts due the Surety hereunder, including interest, shall be made
immediately upon the Surety’s demand. Vouchers, affidavits, or other evidence of
payment by the Surety shall be prima facie evidence of the Indemnitors’
liability for any such Losses or other expenses.

 

3.Surety Reserve. The Surety may, in its sole discretion, establish a reserve to
cover any actual or anticipated, liability, claim, suit judgment, or Losses
under any Bond. In such event, the Indemnitors will, immediately upon demand,
deposit with the Surety a sum of money equal to such reserve, and any subsequent
increase thereof, to be held by the Surety as collateral security on the
Bond(s). Such funds will be used by the Surety to pay Losses or may be held by
the Surety as collateral against potential future Losses. The Indemnitors hereby
grant to the Surety a security interest in all money and other property now or
hereafter delivered by such Indemnitors to the Surety for deposit in such
reserve, and all income (if any) thereon. Any funds remaining after the
Indemnitors’ settlement of payment of all Losses will be returned to the
Indemnitors within thirty (30) days from the date of the Indemnitors’ settlement
or payment of the Losses.

 

4.Access to Books and Records. In the event the Surety receives a claim under
any Bond or establishes, in its sole discretion, a reserve in anticipation of
incurring Losses, the Surety shall have the right to reasonable access to the
books, records, and accounts of the Indemnitors for the purpose of examining the
same.

 

5.Non-Impairment of Indemnitors’ Obligations. The obligations of the Indemnitors
under this Agreement shall not be impaired by and Surety shall incur no
liability on account of: (a) Surety’s failure or refusal to furnish Bond(s),
including final Bond(s) where Surety has furnished a bid Bond; (b) Surety’s
consent or failure to consent to changes in the terms and provisions of any
Bond, or the obligation or performance secured by any Bond; (c) the taking,
failing to take, or release of security, collateral, assignment, indemnity
agreements and the like, as to any Bond; (d) the release by Surety, on terms
satisfactory to it, of any Indemnitors; and/or (f) the Surety’s cancellation of
any Bond(s).

 

6.The Indemnitors shall not seek indemnity, contribution or collection of any
other outstanding obligation against any other Indemnitors or their property
until the obligations of the Indemnitors to Surety under this Agreement have
been satisfied in full.

 

7.The Indemnitors acknowledge that the Surety may share copies of any and all
statements, agreements, financial statements and any information which it now
has or may hereafter obtain concerning Indemnitors with co-sureties, fronting
companies, and/or reinsurers.

 

8.Default The Indemnitors shall be in default of this Agreement if: (a)
Indemnitors shall become a party in any insolvency, receivership, liquidation,
or bankruptcy; (b) Indemnitors make representation to the Surety by or on behalf
of any of the Indemnitors that prove to have been misleading or materially false
when made; (c) Indemnitors fail to provide collateral in response to a proper
request made by the Surety; (d) Indemnitors breach any other provision of this
Agreement; (e) Surety establishes reserves against Losses in connection with
Bond(s); and/or (f) Surety sustains Losses under Bond(s).

 

Argo GIA(S) 2009Page 1 of 4

 

 

9.Indemnitors representations The Indemnitors represent and warrant to the
Surety that they have a substantial, material, and/or beneficial interest in the
obtaining of Bond(s) by any of the Indemnitors and in the transaction(s) for
which any of the other Indemnitors have applied or will apply to the Surety for
Bond(s) pursuant to this Agreement. lndemnitors represent and warrant that they
have the full power and authority to execute, deliver and perform this Agreement
and to carry out the obligations stated herein. Indemnitors further represent
and warrant that their execution, delivery and performance of this Agreement
does not and will not conflict with, constitute a default under, or result in a
breach or violation of any of their respective organizational documents, any
law, governmental rule or regulation, or any applicable order, writ, injunction,
judgment or decree of any court or governmental authority, or any other
agreement binding upon Indemnitors.

 

10.Surety’s Rights to Release of Bonds and Indemnitors Waiver. The Surety may,
in its sole discretion, determine one or more of the following: (a) the
Indemnitors financial condition has been or is believed to be deteriorating; or
(b) there has been or is believed to be some other change that adversely impacts
the Surety’s risk under the Bond(s). In such an event, within thirty (30) days
of receipt of the Surety’s written demand, the Indemnitors shall procure the
full and complete release of the Bond(s) by providing competent written evidence
of release satisfactory to the Surety, in its sole discretion. If Indemnitors
fail to provide the aforementioned release Indemnitors shall, within an
additional seven (7) days, provide the Surety with collateral in the amount of
100% of all unreleased liability under the Bond(s). The liability shall be
determined at the time of the Surety’s written demand. Collateral will be in the
form of (a) an irrevocable letter of credit in form, content, and issued by a
financial institution acceptable to the Surety; (b) a pledged money market
account, in the form, content, and issued by a financial institution acceptable
to the Surety; and/or (c) other collateral in form, content, and substance
acceptable to the Surety, in its sole discretion. Collateral previously provided
to the Surety may be utilized to establish compliance with this provision. If
the liability subsequently increases, then it is the Indemnitors’ responsibility
to ensure continued compliance with this provision at all times.

 

The Indemnitors waive, to the fullest extent permitted by law, each and every
right that they may have to contest this requirement to provide collateral under
this Agreement (individually and collectively, the “Collateral Requirement”).
The Indemnitors stipulate and agree that the Surety will not have an adequate
remedy at law should Indemnitors fail to perform the Collateral Requirement and
further agree as a result that the Surety is entitled to specific performance of
the Collateral Requirement. The Surety’s failure to act to enforce its right to
specific performance shall not be construed as a waiver of that right, which
right may be enforced at any time at the Surety’s sole discretion. Indemnitors
further agree that this Collateral Requirement shall not limit or be deemed a
waiver of the Surety’s other rights, which it may exercise in its sole
discretion, under this Agreement or otherwise to cancel Bond(s), to demand
collateral, or to take any other actions the Surety deems necessary and/or
prudent, in its sole discretion, to mitigate actual or potential Losses under
any and all Bond(s) written in accordance with this Agreement. The exercise of
such additional rights shall not be contingent upon the Surety’s enforcement of
this provision. Collateral to be provided to the Surety shall be sent to: Attn:
Treasurer, Argo Surety, 10101 Reunion Place, Suite 500, San Antonio, TX 77216.

 

11.The Surety may execute or procure Bond(s) that guarantee the Indemnitors’
obligations or performance under one or more contracts (each a “Bonded
Contract”). The Indemnitors shall be considered in default of a Bonded Contract
if any of the following occur: (a) a declaration of default by any Bonded
Contract owner; (b) an actual breach or abandonment of the Bonded Contract;
and/or (c) an improper diversion of Bonded Contract funds or Indemnitors’ assets
to the detriment of the Bonded Contract obligations.

 

In the event of a default under a Bonded Contract, Indemnitors grant to Surety a
security interest in all equipment, machinery, inventory, materials, and all
proceeds and products in connection with any Bonded Contract. This Agreement
shall for all purposes constitute a Security Agreement and Financing Statement
for the benefit of Surety in accordance with the Uniform Commercial Code (“UCC”)
and all similar statutes. In the event there is an act of default under any
Bonded Contract, Indemnitors hereby irrevocably authorize Surety, without notice
to any of the Indemnitors, to perfect the security interest granted herein by
filing this Agreement or a copy or other reproduction of this Agreement. Surety
may add schedules or other documents to this agreement as necessary to perfect
its rights. The failure to file or record this Agreement or any financing
statement shall not release or excuse any of the obligations of Indemnitors
under this Agreement. The Surety’s exercise of any of its rights as a secured
creditor under this Agreement shall not be a waiver of any of the Surety’s legal
or equitable rights or remedies, including the Surety’s right of subrogation.

 

12.The obligee or beneficiary under certain Bond(s) may make a demand for
payment (“Demand”) against the Bond(s). When such Demand is made, the Surety
must pay the amount of the Demand, not to exceed the penal sum of the Bond(s),
as well as all necessary fees, within the time period required by the Demand.
Under such Bond(s), the Surety, with the knowledge and consent of the
Indemnitors, has expressly waived all defenses to making such payment. If the
Indemnitors receive notice from the Surety that a Demand has been made against
the Bond(s) by the obligee or beneficiary, at least five (5) business days
before payment of such Demand is due to the obligee, Indemnitors shall pay the
Surety the full amount of the Demand, which amount shall not exceed the penal
sum of the Bond, as well as all necessary fees. Such payment will be made by
wire transfer or otherwise in immediately available funds to the bank account
specified in the notice provided to the Indemnitors by the Surety.

 

The Indemnitors waive, to the fullest extent permitted by applicable law, each
and every right which they may have to contest such payment. Failure to make
payment to the Surety as herein provided shall cause the Indemnitors to be
additionally liable for any and all costs and expenses, including attorney’s
fees, incurred by the Surety in enforcing this Agreement, together with interest
on unpaid amounts due the Surety. Interest shall accrue, commencing the date the
Surety pays the amount of the Demand, at the prime rate of interest in effect on
December 31 of the previous calendar year as published in the Wall Street
Journal. Indemnitors stipulate and agree that the Surety will suffer immediate
irreparable harm and will have no adequate remedy at law should Indemnitors fail
to perform this obligation, and therefore the Surety shall be entitled to
specific performance of this obligation.

 

13.Continuing Obligation. This Agreement is a continuing obligation of the
Indemnitors, and no Indemnitors shall have the right to terminate its
obligations for any Bond(s) issued during the term hereof. The Indemnitors may
terminate this Agreement as to future Bond(s) by notice to the Surety, but such
termination as to the Indemnitors shall in no way affect the obligation of any
other Indemnitors who have not given such notice. In order to terminate
liability as to future Bond(s), Indemnitors must notify the Surety of such
termination and state in such notice the effective date (not less than 30 days
after receipt thereof by the Surety) of termination of such Indemnitors
liability for future Bond(s). After the effective date of such termination, the
Indemnitors giving notice of termination shall nonetheless be liable hereunder
for Bond(s) executed or authorized before such date and renewal, substitutions,
and extensions thereof.

 

14.The Indemnitors understand and agree that their obligations under this
Agreement remain in full force and effect for any Bond(s) issued pursuant to
this Agreement, notwithstanding that the entity on whose behalf Bond(s) were
issued has been sold, dissolved or whose ownership has been otherwise altered in
any way.

 

15.Severability. If any provision or portion of this Agreement shall be
unenforceable, this Agreement shall not be void, but shall be construed and
enforced with the same effect as though such provision or portion were omitted.
This agreement is in addition to and not in lieu of any other agreement relating
to the obligations described herein.

 

16.Amendment. This Agreement may be amended or terminated only by a document
executed by all parties, or their respective successors or assigns.

 

Argo GIA(S) 2009Page 2 of 4

 

 

17.Execution. This Agreement may be executed in multiple counterparts, and by
the Indemnitors on separate counterparts, each of which shall be deemed to be an
original, but all of which together shall constitute one and the same
instrument. Delivery by telecopy or email of a signed counterpart of this
Agreement shall be effective as physical delivery.

 

18.Non-waiver of Surety Rights. Nothing herein contained shall be construed to
waive or abridge any right or remedy which the Surety might have if this
Agreement was not executed. The Surety’s failure to act to enforce any or all of
its rights under this Agreement shall not be construed as a waiver of these
rights.

 

19.Access to Indemnitors Information. Indemnitors hereby expressly authorize the
Surety to access credit records and to make such pertinent inquiries as may be
necessary from third party sources for underwriting purposes, claim purposes
and/or debt collection.

 

20.Separate Suits. Separate suits may be brought hereunder as causes of action
accrue, and suit may be brought against any and all of the Indemnitors; and any
suit or suits upon one or more causes of action, or against one or more of the
Indemnitors, shall not prejudice or bar subsequent suits against any other
Indemnitors on the same or any other causes of action, whether theretofore or
thereafter accruing.

 

21.Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if delivered against receipt
therefor or mailed by registered or certified mail, return receipt requested,
postage prepaid, addressed to the Surety, to: Attention: Vice President, Argo
Surety, 20333 State Hwy 249, Suite 200, Houston, TX 77070. Such name and address
may be changed by written notice given as provided in this Agreement. Actual
notice, however given, shall always be effective.

 

22.Choice of Law. This Agreement shall be interpreted under the substantive law
of the State of Texas, without giving effect to its choice of law principles.

 

23.If Surety has or obtains collateral or letters of credit, Surety shall not
have any obligations to release collateral or letters of credit or turn over the
proceeds thereof until it shall have received a written release in form and
substance satisfactory to Surety with respect to each and every Bond. Any
collateral or letters of credit provided to Surety by any Indemnitors or any
third party, or the proceeds thereof, may be applied to any Losses.

 

24.Effect of Change in Status. Indemnitors agree not to change or convert its
respective individual, corporate or partnership status to either an LLC or an
LLP or any other similar structure which has the effect of limiting, reducing or
shielding the liability of the entity or its partners and/or officers hereunder,
without the prior, express, written consent of Surety. Should any Indemnitors so
change its respective corporate or partnership status without the prior,
express, written consent of Surety, Indemnitors agree that such change in its
status shall not limit, reduce or otherwise shield its obligations, its
partners’ and/or officers’ obligations, to Surety which arise from this
Agreement. Indemnitors hereby expressly waive as against Surety any and all
defenses which may arise from such a conversion to a LLC, LLP or similar status.

 

25.Special Provisions:

 

26.EACH OF THE INDEMNITORS REPRESENT TO THE SURETY THAT SUCH INDEMNITORS HAVE
CAREFULLY READ THIS ENTIRE AGREEMENT, AND THERE ARE NO OTHER AGREEMENTS OR
UNDERSTANDINGS WHICH IN ANY WAY LESSEN OR MODIFY THE OBLIGATIONS SET FORTH
HEREIN. IN TESTIMONY HEREOF WE THE INDEMNITORS HAVE SET OUR HANDS AND FIXED OUR
SEALS AS SET FORTH BELOW. THE SURETY’S ACCEPTANCE OF THIS AGREEMENT SHALL BE
PRESUMED AND IS DEEMED EFFECTIVE BY ITS RECEIPT OF THIS AGREEMENT, ITS RELIANCE
HEREON, OR BY ITS EXECUTION OF ANY BOND FOR THE INDEMNITORS OR ANY OF THEM, WITH
OR WITHOUT THE SURETY’S SIGNATURE BEING AFFIXED THERETO.

 

IF INDEMNITOR IS A CORPORATION, LIMITED LIABLITY COMPANY OR PARTNERSHIP, SIGN
BELOW:

 

Instructions: If the entity is: 1) a corporation, the secretary and an
authorized officer should sign on behalf of the corporation, 2) a limited
liability company, the manager(s) or member(s) should sign on behalf of the LLC,
3) a partnership, the partner(s) should sign on behalf of the partnership, or 4)
a trust. all trustees should sign. Two signatures are required for all entities
and all signatures must be notarized and dated. Please provide the entity’s
federal tax identification number on the line provided.

 

Each of the undersigned hereby affirms to the Surety as follows: I am a duly
authorized official of the business entity Indemnitor on whose behalf I am
executing this Agreement. In such capacity I am familiar with all of the
documents which set forth and establish the rights which govern the affairs,
power and authority of such business entity including, to the extent applicable,
the certificate or articles of incorporation, bylaws, corporate resolutions
and/or partnership, operating or limited liability agreements of such business
entity. Having reviewed all such applicable documents and instruments and such
other facts as deemed appropriate, I hereby affirm that such entity has the
power and authority to enter into this Agreement and that the individuals
executing this Agreement on behalf of such entity are duly authorized to do so.

 

GAIAM, INC.       84-1113527                   lndemnitor Name       Federal Tax
ID #   Month/Date/Year               /s/ John Jackson       /s/ Vilia Valentine
  4/20/2009               Signature of Authorized Official   Seal   Signature of
Authorized Official   Seal               JOHN JACKSON, VICE PRESIDENT      
VILIA VALENTINE, CHIEF FINANCIAL OFFICER                   Print or Type Name
and Title       Print or Type Name and Title    

 

ACKNOWLEDGEMENT

STATE OF COLORADO        County of Boulder

 

On this 20th day of April, 2009, before me personally appeared John Jackson,
known or proven to me to be the Vice President of the entity executing the
foregoing instrument (“Entity”) and Vilia Valentine, known or proven to me to be
the CFO of the Entity, and they acknowledged said instrument to be the free and
voluntary act and deed of said Entity, for the uses and purposes therein
mentioned and on oath stated that the seal affixed is the seal of said Entity
and that it was affixed and that they executed said instrument by authority of
the Entity. IN WITNESS WHEREOF, I have hereunto set my hand and affixed my
OFFICIAL SEAL the day and year first above written.

 

  [ex10-8_sig1.jpg]   Notary Public residing at.  Louisville CO   (Commission
expires 4-25-2012)

 

Argo GIA(S) 2009Page 3 of 4

 

  

REAL GOODS SOLAR, INC.       26-1851813                   lndemnitor Name      
Federal Tax ID #   Month/Date/Year               /s/ JOHN SCHAEFFER       /s/
ERIK ZECH   4/16/09               Signature of Authorized Official   Seal  
Signature of Authorized Official   Seal               JOHN SCHAEFFER, PRESIDENT
      ERIK ZECH, CHIEF FINANCIAL OFFICER                   Print or Type Name
and Title       Print or Type Name and Title    

 

ACKNOWLEDGEMENT

STATE OF                                       County
of                                      

 

Notary Certificate Attached

 

On this                day of               ,               , before me
personally appeared                           , known or proven to me to be
the                                                        of the entity
executing the foregoing instrument (“Entity”) and                        , known
or proven to me to be the                                        of the Entity,
and they acknowledged said instrument to be the free and voluntary act and deed
of said Entity, for the uses and purposes therein mentioned and on oath stated
that the seal affixed is the seal of said Entity and that it was affixed and
that they executed said instrument by authority of the Entity. IN WITNESS
WHEREOF, I have hereunto set my hand and affixed my OFFICIAL SEAL the day and
year first above written.

 

      Notary Public residing at.     (Commission expires )

 

REGRID POWER, INC.       20-2171343                   lndemnitor Name      
Federal Tax ID #   Month/Date/Year               /s/ D. THOMPSON McCalmont      
/s/ DARLENE J. McCalmont   4/10/09               Signature of Authorized
Official   Seal   Signature of Authorized Official   Seal               D.
THOMPSON MCCALMONT, CHIEF EXECUTIVE OFFICER       DARLENE MCCALMONT, VICE
PRESIDENT OPERATIONS               Print or Type Name and Title       Print or
Type Name and Title    

 

ACKNOWLEDGEMENT

STATE OF CA County of SANTA CLARA

 

On this 10 day of April, 2009, before me personally appeared D.T. McCalmont,
known or proven to me to be the CEO of the entity executing the foregoing
instrument (“Entity”) and DARLENE McCalmont, known or proven to me to be the
V.P. OPERATIONS of the Entity, and they acknowledged said instrument to be the
free and voluntary act and deed of said Entity, for the uses and purposes
therein mentioned and on oath stated that the seal affixed is the seal of said
Entity and that it was affixed and that they executed said instrument by
authority of the Entity. IN WITNESS WHEREOF, I have hereunto set my hand and
affixed my OFFICIAL SEAL the day and year first above written.

 

  /s/ C. Hostetler   Notary Public residing at. SANTA CLARA COUNTY   (Commission
expires 6/6/2010)

 

[ex10-8_seal1.jpg]

 

Argo GIA(S) 2009Page 4 of 4

 



  

State of California

County of Sonoma

 

On 4/16/2009 before me, Kimberly K. Matherly – Notary Public personally appeared
John Schaeffer & Erik Zech, who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or entity upon behalf of which the person(s)
acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.   [ex10-8_seal2.jpg]     /s/ Kimberly K.
Matherly  

 

******************************************************************

 

CAPACITY CLAIMED BY SIGNER





¨ Individual

x Corporate President & CFO (Title)

¨ Partners - ¨ Limited ¨ General

¨ Attorney-in-fact

¨ Trustee(s)

¨ Guardian/Conservator

¨ Other                            

 

SIGNER IS REPRESENTING

 

Real Good Solar Inc.

 

This certificate attached to: Argonaut Ins. Co. General Indemnity Agreement.

 

   